DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/6/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 7-10 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 7, in view of Applicant’s deletion of “to both of the first cell and the second cell” which results in referring to the initial access performed with each of the first and second cells, claim 7 is not supported by the specification because steps of claim 7 are performed twice, one for the initial access to the first cell and another one for the initial access to the second cell. Claims 8-10 fails to resolve the deficiency of claim 7 and are thus rejected under similar rationale.
Regarding claim 10, Applicant amends this claim to now recite that the cell is identified by one or more connection response messages instead of now deleted the one or more connection response messages which refers to the connection response message in claim 7 which in now deleted. As stated in ¶ 189 of the published specification, the cell is informed/identified by the one or more connection response messages (referring to “one or more connection response messages for one or more of the duplicated connection request messages” in ¶ 186 of the published specification or possibly “one or more connection response messages from the camped cell and/or the selected cell(s) in response to the connection request messages” in ¶ 209 of the published specification). Since this claim has been amended to broaden the scope of what “one or more connection response message” refers to, this one or more connection response message may not be from the camped cell and/or the selected cell(s) or may not be for one or more of the duplicated connection request messages. MPEP 2163.05 recites “The failure to meet the written description requirement of 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, commonly arises when the claims are changed after filing to either broaden or narrow the breadth of the claim limitations… Under certain circumstances, omission of a limitation can raise an issue regarding whether the inventor had possession of a broader, more generic invention…”.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-10, and 13-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, in view of “performing an initial access to both of the first cell and the second cell” and “the performing of the initial access” (which appears to be different than “the performing of the initial access to both of the first cell and the second cell” in for example claim 13, the initial access is done with each of the first and second cells and so there is 2 initial accesses), it is unclear what “the random access preamble” in line 14 is referring to, “a random access preamble” transmitted to the first cell or the second cell. Furthermore, it is unclear what “the random access response” in line 15 is referring to, “a random access response” received from the first cell or the second cell. Furthermore, it is unclear what “the uplink grant’ in line 17 is referring to, “an uplink grant” comprised in “a random access response” received from the first cell or the second cell. Furthermore, it is unclear what “the connection request message” in line 19 is referring to, “a connection request message” transmitted to the first cell or the second cell. Claims 16-17 recite similar limitations of claim 1 and are thus rejected under similar rationale. Claims 2-4, 6-10, and 13-15 contains similar issues as above and/or fails to resolve the deficiency of claim 1 and are thus rejected under similar rationale.
Regarding claim 8, it is unclear what “the connection complete message” is referring to since claim 7’s steps are repeated twice, one for the initial access to the first cell and another one for the initial access to the second cell and there is “transmitting” “a connection complete message”.
Regarding claim 9, it is unclear what “the duplicated connection request message” is referring to since claim 7’s steps are repeated twice, one for the initial access to the first cell and another one for the initial access to the second cell and there is “transmitting” “a connection complete message”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER P CHAU whose telephone number is (571)270-7152. The examiner can normally be reached 9:30 A.M - 6 P.M. ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER P CHAU/Primary Examiner, Art Unit 2476